internal_revenue_service national_office technical_advice_memorandum date number release date case mis no tam-144649-01 cc intl index uil no team coordinator taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend corp a corp b corp a-fsc industry a possession a tax_year tax_year tax_year issue in determining the foreign_sales_corporation fsc commission payable by corp a to corp a-fsc whether the taxpayer may group transactions on the basis of both a broader product line and a narrower product line subsumed within the broader product line where the taxpayer assigns each product to only one of such product lines conclusion tam-144649-01 the taxpayer may not group transactions for purposes of fsc administrative pricing determinations on the basis of both a broader product line and narrower product lines subsumed within the broader product line even if the taxpayer assigns each product to only one of such product lines this grouping methodology violates the requirements under temp sec_1 a -1t c ii and iii that grouping must be on the basis of products or product lines determined by recognized trade or industry usage and that a grouping must include all transactions in the product or product line to the extent the taxpayer uses marginal_costing such a methodology also violates the corresponding requirements under temp sec_1 b - 1t b example of temp sec_1 a -1t f does not support such a methodology facts corp a is a domestic_corporation that files a consolidated federal_income_tax return with its domestic parent corp b and various wholly-owned domestic subsidiaries corp a-fsc incorporated in possession a is a wholly-owned subsidiary of corp a for tax_year sec_1 and corp a-fsc had in place a valid election to be treated as a foreign_sales_corporation fsc pursuant to sec_922 and sec_927 of the internal_revenue_code and in all other respects continuously maintained its status as a fsc as defined in sec_922 corp a is engaged in the manufacture and worldwide sale of products in industry a and is a related_supplier with respect to corp a-fsc within the meaning of temp sec_1_927_d_-2t corp a-fsc acts as commission agent for export sales of corp a which pays corp a-fsc a commission equal to the maximum amount permitted under the administrative pricing provisions of sec_925 the products sold by corp a for export are export_property within the meaning of sec_927 the gross_receipts derived from corp a's export sales are foreign_trading_gross_receipts within the meaning of sec_924 corp a corp b and corp a-fsc are collectively referred to as taxpayer in the respective original income_tax returns filed for tax_year sec_1 and taxpayer applied the administrative pricing rules of sec_925 determining its respective fsc commissions using the combined taxable_income cti method under sec_925 and sec_925 for the full costing cti method under sec_925 the commission was determined entirely on a transaction-by-transaction basis however with respect to those products for which taxpayer chose to apply the marginal_costing rules under sec_925 taxpayer elected pursuant to sec_927 temp sec_1 a -1t c i and b -1t b to group transactions by product or product line as determined by recognized trade or industry usage for purposes of computing the overall profit percentage opp under temp sec_1 b -1t c tam-144649-01 on examination taxpayer proposes to redetermine its fsc commissions by grouping its export transactions by product or product line as determined by recognized trade or industry usage for both full costing and marginal_costing purposes at issue is the methodology used for such grouping corp a’s products may be illustrated in the form of a multi-tiered tree or hierarchy of product lines as shown in diagram diagram the broadest product line aa is at a level labeled in the diagram as product line level aa comprises two narrower product lines aa1 and aa2 at product line level in product line level aa product line level aa1 product line level aa2 product line level product line level product line level product line level aa11 aa12 aa21 aa22 product aa111 product aa112 product aa121 product aa122 product aa211 product aa212 product aa221 product aa222 turn at product line level product line aa1 comprises two narrower product lines aa11 and aa12 while product line aa2 comprises product lines aa21 and aa22 these narrowest product lines at product line level comprise the various products for example product line aa11 includes products aa111 and aa112 a product constitutes the narrowest level at which transactions are grouped taxpayer represents that all products and product lines are properly determined in accordance with recognized trade or industry usage within the meaning of temp sec_1 a -1t c ii pursuant to its proposed grouping methodology taxpayer assigns each product to one of the product or product line levels in which it falls but different products may be assigned to different levels even within a single broader product line for example product aa111 potentially falls into product line aa at product line level product line aa1 at product line level and product line aa11 at product line level assume that taxpayer selects product line level product line aa as the grouping to be used for tam-144649-01 administrative pricing purposes with respect to product aa111 taxpayer does not however group with product aa111 every other product that falls in product line aa with respect to product aa211 for example taxpayer groups transactions at the product level or at a product line level other than product line level for example product aa211 may be grouped in product line aa2 at product line level assume that as with product aa211 with respect to every product except products aa111 and aa222 taxpayer groups transactions at product or product line levels other than product line level the result in this example is that aa potentially the broadest product line will ultimately form a grouping that contains only two of the eight products that is aa111 and aa222 in product line aa for purposes of determining the fsc commission law for tax_year sec_1 and a foreign_corporation that properly elects fsc treatment pursuant to sec_922 and sec_927 may under sec_921 exclude from its taxable_income portions of its foreign_trade_income derived from foreign_trading_gross_receipts under sec_924 and temp sec_1 a - 1t b foreign_trading_gross_receipts of a fsc generally include gross_receipts from the sale of export_property as defined in sec_927 by either the fsc or any principal for whom the fsc acts as a commission agent the commission payable to the fsc by a related_supplier may be determined under the administrative pricing rules of sec_925 which include the combined taxable_income cti method under sec_925 under this method the fsc commission is computed by reference to full costing cti or in the alternative marginal_costing cti pursuant to sec_925 sec_927 provides b grouping of transactions -- to the extent provided in regulations any provision of this subpart which but for this subparagraph would be applied on a transaction-by-transaction basis may be applied by the taxpayer on the basis of groups of transactions based on product lines or recognized industry or trade usage such regulations may permit different groupings for different purposes for fsc administrative pricing determinations temp sec_1 a - 1t c applicable to the tax years at issue provides in pertinent part grouping transactions i the determinations under this section are to be made on a transaction-by-transaction basis however at the annual choice made by the related_supplier if the administrative pricing methods are used some or all of these determinations may be made on the basis of groups consisting of products or product lines tam-144649-01 ii a determination by the related_supplier as to a product or a product line will be accepted by a district_director if such determination conforms to either of the following standards recognized trade or industry usage or the two-digit major groups or any inferior classifications or combinations thereof within a major group of the standard industrial classification as prepared by the statistical policy division of the office of management and budget executive office of the president a product shall be included in only one product line if a product otherwise falls within more than one product line classification iii a choice by the related_supplier to group transactions for a taxable_year on a product or product line basis shall apply to all transactions with respect to that product or product line consummated during the taxable_year however the choice of a product or product line grouping applies only to transactions covered by the grouping and as to transactions not encompassed by the grouping the determinations are to be made on a transaction-by-transaction basis for example the related_supplier may choose a product grouping with respect to one product and use the transaction-by-transaction method for another product within the same taxable_year emphasis added example of temp sec_1 a -1t f illustrates inter alia the rule stated in temp sec_1 a -1t c ii that a product may be included in only one product line example provides in pertinent part assume that r manufactures products l m n and p all of which are export_property as defined in sec_927 assume further that products a l and p are included within product line x and that products l m and n are included within product line w because of the special grouping rule_of paragraph c ii of this section product l may be included for purposes of the administrative pricing rules in only one product line at the option of r the administrative pricing computations in the example imply that r chooses to include product l in product line w together with products m and n because product l may not also be included in product line x r includes only products a and p in product line x sec_925 authorizes the secretary_of_the_treasury to prescribe marginal_costing regulations pursuant to this authority temp sec_1 b -1t provides in pertinent part a in general this section prescribes the marginal_costing rules authorized by sec_925 t he marginal_costing rules prescribed tam-144649-01 in paragraph b of this section may be applied at the related supplier’s election to compute combined taxable_income of the fsc and related_supplier derived from those sales b marginal_costing rules overall profit percentage limitation under marginal_costing the combined taxable_income of the fsc and its related_supplier may not exceed the overall profit percentage determined under paragraph c of this section multiplied by the fsc’s foreign_trading_gross_receipts if the fsc is the principal on the sale or the related supplier’s gross_receipts if the fsc is a commission agent from the sale of export_property grouping of transactions i in general for purposes of this section an item product or product line is the item or group consisting of the product or product line pursuant to sec_1 a -1t c used by the taxpayer for purposes of applying the full costing combined taxable_income method of sec_1 a -1t c and ii however for purposes of determining the overall profit percentage under paragraph c of this section any product or product line grouping permissible under sec_1 a -1t c may be used at the annual choice of the fsc even though it may not be the same item or grouping referred to in the above subdivision i of this paragraph as long as the grouping chosen for determining the overall profit percentage is at least as broad as the grouping referred to in the above subdivision i of this paragraph a product may be included for this purpose however in only one product group even though under the grouping rules it would otherwise fall in more than one group thus the marginal_costing rules will not apply with respect to any regrouping if the regrouping does not include any product or products that was included in the group for purposes of the full costing method emphasis added analysis at issue is whether the grouping methodology adopted by taxpayer complies with the rules governing grouping of transactions in temp sec_1 a - 1t c and b -1t b the methodology at issue involves selecting a product line as the grouping with respect to one product in the product line while with respect to another product that falls within that product line selecting a narrower product line subsumed within the first product line or selecting a broader product line that subsumes the first product line this memorandum first analyzes the operation of the tam-144649-01 applicable temporary regulations generally and then applies them to taxpayer’s grouping methodology the temporary regulations set forth three major requirements for grouping transactions for fsc administrative pricing determinations under the full costing cti method first the grouping must constitute a product or product line as determined by reference to sic_codes or recognized trade or industry usage the product-line requirement temp sec_1 a -1t c i ii second the grouping must include all transactions that fall into the product or product line the full-inclusion requirement temp sec_1 a -1t c iii third a product may be included in only one product line the double-inclusion prohibition temp sec_1 a -1t c ii the interplay of these three requirements is illustrated in example of temp sec_1 a -1t f example which is quoted above in pertinent part in example the taxpayer first determines that two product lines x and w will be used for purposes of determining the fsc commission one product l is common to product lines x and w under the product-line and full-inclusion requirements product l must be included in each of these product lines but the double-inclusion prohibition would be violated if product l were included in both a group consisting of product line x and a group consisting of product line w in this situation example states that the taxpayer may choose to include product l in either product line x or product line w the taxpayer chooses product line w product line x the product line not chosen for inclusion of product l is a valid grouping even though product l has been excluded from it and it therefore does not include all products ordinarily falling in the product line as required by the product-line and full-inclusion requirements in calculating the fsc commission example recognizes product line x as a valid grouping because the exclusion of product l was effected to comply with the double-inclusion prohibition thus example provides an implicit principle for coordination of the requirements of temp sec_1 a -1t c where the taxpayer complies with the double-inclusion prohibition by including a common product in one product line while excluding it from another product line such compliance does not adversely affect compliance with the product-line and full-inclusion requirements under this regulatory structure taxpayer could choose for example to use product line aa1 as a grouping for purposes of determining its fsc commission but then each of the four products within that product line -- aa111 aa112 aa121 and aa122 -- would by definition be included in that grouping taxpayer could not use product line aa1 as the grouping with respect to product aa111 while using product line aa12 as the grouping with respect to product aa122 since all products within product line aa12 including product aa122 are already part of the selected aa1 grouping thus the double-inclusion prohibition does not come into play taxpayer has selected aa1 in its entirety as the grouping to be used in determining the fsc commission and tam-144649-01 no subset of that selected grouping constitutes a separate grouping to which aa1 could be compared in applying the double-inclusion prohibition alternatively taxpayer could use product lines aa1 aa21 and aa22 as its groupings provided that all transactions in those product lines were included in such groupings in that situation the double-inclusion prohibition would apply if for example the characteristics of product aa122 were such that it could appropriately fall within either product line aa1 or product line aa21 taxpayer then could pursuant to example choose to include product aa122 in either one of those selected product lines in applying the requirements of temp sec_1 a -1t c to taxpayer's grouping methodology we note preliminarily that the marginal_costing provisions of temp sec_1 b -1t b quoted above provide corresponding requirements and require generally that the grouping used for marginal_costing cti purposes be the same grouping used for full costing cti purposes except that in computing the opp the taxpayer may use a grouping broader than the full costing cti grouping taxpayer states its position by reference only to the full costing cti rules but represents that it uses the same grouping methodology for both full costing and marginal_costing cti purposes because neither the legal analysis nor the result under the temporary regulations differs depending on the use of full costing as distinct from marginal_costing this memorandum focuses on the full costing rules discussed by taxpayer but the analysis and conclusions herein would apply equally to marginal_costing with respect to the product-line requirement the product line referred to in the temporary regulations is the operative grouping actually used to determine the fsc commission taxpayer represents that the products and product lines in the product- line hierarchy or tree are determined in accordance with recognized trade or industry usage however taxpayer's grouping methodology does not use the products or product lines in the hierarchy as its operative groupings rather taxpayer uses the products and product lines in the hierarchy merely as tentative groupings -- or an intermediate step -- in the process of arriving at the operative grouping for example in diagram and the fact pattern set forth above products aa111 and aa222 could form a grouping under taxpayer's grouping methodology however these products do not constitute any of the groupings in the product line hierarchy and do not in themselves constitute a product line in accordance with recognized trade or industry usage since taxpayer's operative groupings do not constitute products or product lines its grouping methodology violates the product-line requirement taxpayer's grouping methodology also violates the full-inclusion requirement again referring to diagram and the fact pattern set forth above the operative grouping of products aa111 and aa222 fails to include six of the eight products in product line aa tam-144649-01 under the temporary regulations as noted above once taxpayer has selected a broad product line as its operative grouping the double-inclusion prohibition is not implicated with respect to narrower product line levels subsumed in the broad product line because no such subset of the broad product line is properly recognized as a separate product line nevertheless taxpayer’s methodology treats such subsets as separate product lines to which the double-inclusion prohibition applies although each product potentially falls into more than one of these alternative product lines of varying levels of the product-line hierarchy taxpayer does not include any one product in more than one operative grouping in this sense taxpayer’s methodology complies with the double-inclusion prohibition taxpayer maintains that the implicit coordination principle of example applies to its methodology with the result that its methodology should be treated as complying with all requirements under temp sec_1 a -1t c taxpayer reasons for example that products aa111 and aa112 are common to what taxpayer characterizes as three different product lines -- aa11 aa1 and aa -- and that example therefore permits taxpayer to include each of these products in an operative grouping consisting of whichever one of such product lines it chooses for example product aa111 in product line aa and product aa112 in product line aa11 similarly taxpayer reasons that product lines aa aa2 and aa22 have in common products aa221 and aa222 so that taxpayer may group product aa222 in product line aa while grouping the product aa221 transactions in product line aa22 thus although all eight products fall under product line aa in the hierarchy taxpayer maintains that after application of example it is permissible for product line aa to consist entirely of products aa111 and aa222 and each of the remaining six products may be assigned at taxpayer's option not to aa but to an operative grouping consisting of any of the other narrower product lines or the respective individual product subsumed by product line aa in taxpayer's view this methodology is merely a multiple application of the principles illustrated in example in that any failure to comply with the product-line and full-inclusion requirements results from compliance with the double-inclusion prohibition accordingly taxpayer maintains that its resulting groupings like those in example should be treated as in compliance with those requirements for the following reasons we disagree first taxpayer's methodology differs fundamentally from the grouping concept underlying the structure of the temporary regulations and as reflected in example unlike the regulatory grouping process taxpayer's methodology does not begin with a basic choice of product lines as its operative grouping and then follow through by including all products consistently with that selection rather taxpayer selects not only the broadest product line aa but also narrower product lines such as aa1 and aa11 within the selected product line as operative groupings with respect to individual products this approach artificially creates overlapping product lines rather than resolving the kind of existing overlap illustrated in example tam-144649-01 the temporary regulations do not contemplate simultaneous use of a broad product line and a narrower one or a single product subsumed within it as operative groupings and do not contemplate the creation of overlaps within an operative grouping once a product line is selected as the operative grouping taxpayer forgoes the choice of any narrower product line subsumed in the chosen product line rather all products in the chosen product line must be included in the operative grouping based on that product line this is exactly what example illustrates the product lines in the example are those selected as the operative groupings the products in these product lines may fall into a hierarchy of product lines in which the identified product lines are broader or narrower than other product lines in the hierarchy however it is not necessary for the example to mention any such hierarchy because contrary to taxpayer’s premise other levels of the hierarchy that subsume or are subsumed by the operative grouping are not themselves separate overlapping product lines had treasury and the service intended to address the kind of overlap created by taxpayer's methodology it is reasonable to expect that the temporary regulations would have done so explicitly this is particularly so because the overlap that taxpayer posits with subsets of a product line would be present in every case of a business with multiple products that fall into a product-line hierarchy instead example addresses those cases in which a product falls into more than one of a taxpayer's product lines that otherwise are separate and distinct second and more importantly the requirements under temp sec_1 a -1t c would be effectively nullified if they were construed to permit taxpayer's grouping methodology virtually any combination of products could be grouped under taxpayer’s interpretation of example regardless of whether such operative grouping constitutes a product line by recognized trade or industry usage and regardless of how few of the transactions in any valid product line are included in the operative grouping in failing to make an initial selection of an operative group taxpayer’s methodology applies the double-inclusion prohibition in a way that effectively overrides the product-line and full-inclusion requirements statutes and regulations must be construed in such a way as to give meaning to each provision 301_us_1 the cardinal principle of statutory construction is to save and not to destroy 513_us_561 w e decline to say congress included the words for no purpose exxon corp v united_states 26_fedclaims_581 i t is our duty to construe the applicable treasury regulation so as to give effect to its every term and not to render one part altogether inoperative taxpayer’s interpretation if sustained would effectively render meaningless the operative regulatory phrase taxpayer acknowledges that its methodology potentially results in groupings that would not be permissible if created directly referring again to diagram taxpayer tam-144649-01 acknowledges that it would be impermissible to form an operative grouping by directly superimposing on the product-line hierarchy a second level of grouping in which the relatively disparate products aa111 and aa222 are grouped together to the exclusion of other products in their respective product lines taxpayer recognizes that such a methodology would be invalid because the operative grouping would fail to constitute a product or product line within the meaning of temp sec_1 a -1t c ii and would violate the full-inclusion requirement under temp sec_1 a - 1t c iii nevertheless taxpayer takes the position that the same group consisting of products aa111 and aa222 is valid if it results as illustrated above from taxpayer's multiple applications of example we conclude that the temporary regulations should not be read to permit taxpayer to do indirectly what it may not do directly finally we have considered taxpayer's argument that its methodology is consistent with that of the temporary regulations in the context of determining product lines by sic code temp sec_1 a -1t c ii provides that product lines may conform to the two-digit major groups or any inferior classifications or combinations thereof within a major group in the sic classification system taxpayer maintains that the reference to a combination of inferior classifications contemplates that inferior classifications may be combined into groupings without regard to whether a broader classification has already been used since the facts presented do not involve grouping by sic code we do not exhaustively analyze the application of the temporary regulations to such grouping however we observe that a more obvious interpretation of a combination of inferior classifications is that the term refers to operative groupings drawn from different non- overlapping levels of the sic classification consistent with the alternative method of determining products and product lines by recognized trade or industry usage for example assume that diagram is organized by sic_codes rather than recognized trade or industry usage such that product line aa is represented by a two-digit sic code and the lower-level product lines are represented by three- and four-digit sic_codes the products in the four-digit sic_codes aa11 and aa12 could be grouped together at the level of three-digit sic code aa1 but once aa1 is selected all inferior classifications under that code must be grouped together under the full-inclusion requirement of temp sec_1 a -1t c iii at the same time products in the four-digit sic_codes aa21 and aa22 could be grouped separately at the four-digit level in this way taxpayer would make use of two different levels a combination of inferior classifications the sic approach is not inconsistent with the recognized trade or industry usage approach in this respect accordingly we conclude that taxpayer may not group transactions on the basis of both a broader product line and narrower product lines subsumed within the broader product line even if taxpayer assigns each product to only one of such product lines caveats tam-144649-01 the sole issue addressed by this memorandum is the permissibility of the grouping methodology described no opinion is expressed on any other issue including whether any specific product or product line conforms with the requirements of temp sec_1 a -1t c or b -1t b or whether any grouping redetermination was timely filed or otherwise conformed with the procedural requirements of temp sec_1 a -1t c i or temp sec_1 a -1t e a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it may not be used or cited as precedent
